Exhibit 10.6

DANAHER CORPORATION

2007 EXECUTIVE INCENTIVE COMPENSATION PLAN

Amended Effective as of May 5, 2009

 

PURPOSE    Danaher Corporation, a Delaware corporation (the “Company”), wishes
to motivate, reward, and retain executive officers of the Company and its
subsidiaries. To further these objectives, the Company hereby sets forth this
Danaher Corporation 2007 Executive Incentive Compensation Plan (the “Plan”),
effective as of January 1, 2007, to provide participants with performance-based
bonus awards (“Awards”), in accordance with Section 162(m) (“Section 162(m)”) of
the Internal Revenue Code of 1986 (the “Code”). (All references to Section
162(m) or any other Code provision include successor provisions, related
regulations, and amendments.) PARTICIPANTS    The Participants in the Plan shall
be the Executive Officers of the Company (including those of any subsidiary,
operating unit, or division).    Executive Officer has the meaning set forth in
Rule 3b-7 issued under the Securities Exchange Act of 1934, as amended from time
to time, and anyone else the Committee determines to treat as an Executive
Officer for purposes of this Plan. ADMINISTRATOR    The Plan’s Administrator
will be the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company.    The Committee will include two or more members,
each of whom qualifies as an “outside director” within the meaning of Section
162(m), and those outside directors will have exclusive authority under this
Plan to make Awards and determine the attainment of Performance Goals. The
Committee may satisfy this requirement through (i) providing that persons who
are not “outside directors” cannot vote on an issue, (ii) allowing those persons
to abstain from voting, or (iii) creating a subcommittee of qualifying outside
directors to take action with respect to this Plan. If a Committee member
intended to qualify as an outside director does not in fact so qualify, the mere
fact of such nonqualification will not invalidate the payment of any Award or
other action by the Committee under the Plan that was otherwise valid under the
Plan.    The Committee is responsible for the general operation and
administration of the Plan and for carrying out its provisions and has full
discretion in interpreting and administering the provisions of the Plan. Subject
to the express provisions of the Plan, the Committee



--------------------------------------------------------------------------------

   may exercise such powers and authority of the Board as the Committee may find
necessary or appropriate to carry out its functions. The Committee will exercise
its powers under the Plan in a manner that preserves the Company’s Federal
income tax deduction for payments made under the Plan, in accordance with the
requirements of Section 162(m), to the maximum practical extent. GENERAL
RESPONSIBILITIES OF THE COMMITTEE   

Subject to the terms of the Plan, for each Performance Period the Committee
will:

 

establish each Participant’s potential Award,

  

 

define Performance Goals and other Award terms and conditions for each
Participant,

  

 

determine and certify in writing the Award amounts earned, based on actual
performance as compared to the Performance Goals,

  

 

determine and make permitted Negative Discretion Adjustments to Awards otherwise
earned, and

  

 

decide whether, under what circumstances, and subject to what terms, Awards will
be paid on a deferred basis (including automatic deferrals at the Committee’s
election or elective deferrals at the election of Participants).

   Unless the Plan otherwise expressly provides, all designations,
determinations, interpretations, and other decisions made under or with respect
to the Plan and all Awards made under the Plan are within the sole and absolute
discretion of the Committee and will be final, conclusive and binding on all
persons, including the Company, Participants, and Beneficiaries or other persons
having or claiming any rights under the Plan. AWARDS    For any single
Performance Period, an Award shall only be payable to a Participant if the
Company has positive net income for such Performance Period as determined under
GAAP and the amount payable to a Participant for such Performance Period shall
equal the lesser of (1) five million dollars ($5,000,000.00), or (2) the amount
earned pursuant to the Performance Goals and other Award terms and conditions
established by the Committee with respect to such Performance Period; in each
case, subject to any further Negative Discretion Adjustments as the Committee
may determine. The Committee will establish each Participant’s potential Award,
including the applicable Performance Goals and related terms and conditions, for
each Performance Period within the Applicable Period. A Participant’s potential
Award may be expressed in dollars or may be based on a formula that is
consistent with the provisions of the Plan.

 

- 2 -



--------------------------------------------------------------------------------

PERFORMANCE PERIOD    A Performance Period is a period for which Performance
Goals are set and during which performance is to be measured to determine
whether a Participant is entitled to payment of an Award under the Plan. A
Performance Period may coincide with one or more complete or partial calendar or
fiscal years of the Company. Unless otherwise designated by the Committee, the
Performance Period will be based on the calendar year. PERFORMANCE GOALS    The
Committee will have the authority to establish and administer Performance Goals
with respect to such Awards as it considers appropriate, which Performance Goals
must be satisfied, as the Committee specifies, before a Participant receives an
Award.    Performance Goals will be based exclusively on one or more of the
following performance-based measures determined based on the Company and its
subsidiaries on a group-wide basis or on the basis of subsidiary, business
platform, or operating unit results (subject to the Committee’s exercise of
negative discretion):   

earnings per share (on a fully diluted or other basis),

  

pretax or after tax net income,

  

operating income,

  

gross revenue,

  

profit margin,

  

stock price targets or stock price maintenance,

  

working capital,

  

free cash flow,

  

cash flow,

  

return on equity,

  

return on capital or return on invested capital,

  

earnings before interest, taxes, depreciation, and amortization (EBITDA),

  

strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, geographic business expansion
goals, cost targets, or objective goals relating to acquisitions or
divestitures,

  

or any combination of these measures.

 

- 3 -



--------------------------------------------------------------------------------

  The Committee shall determine whether such Performance Goals are attained, and
such determination will be final and conclusive.   Each Performance Goal may be
expressed in absolute and/or relative terms, may be based on or use comparisons
with internal targets, the past performance of the Company (including the
performance of one or more subsidiaries, divisions, business platforms, and/or
operating units) and/or the past or current performance of other companies. In
the case of earnings-based measures, Performance Goals may use comparisons
relating to capital (including, but not limited to, the cost of capital),
shareholders’ equity and/or shares outstanding, or to assets or net assets.  
The measures used in setting Performance Goals under the Plan for any given
Performance Period will, to the extent applicable, be determined in accordance
with generally accepted accounting principles (“GAAP”) and in a manner
consistent with the methods used in the Company’s audited financial statements,
without regard to (i) extraordinary or nonrecurring items in accordance with
GAAP, (ii) the impact of any change in accounting principles that occurs during
the Performance Period (or that occurred during any period that the Performance
Period is being compared to) and the cumulative effect thereof (provided that
the Committee may either apply the changed accounting principle to all periods
referenced in the Award, or exclude the changed accounting principle from all
periods referenced in the Award), (iii) goodwill and other intangible impairment
charges, (iv) gains or charges associated with discontinued operations or
restructuring activities, (v) gains or charges related to the sale or impairment
of assets, (vi) all charges directly related to acquisitions, including all
contingent liabilities identified as of the acquisition date, (vii) the impact
of any change in tax law that occurs during the Performance Period (or that
occurred during any period that the Performance Period is being compared to)
which exceeds $10 million, and (viii) other objective income, expense, asset,
and/or cash flow adjustments as may be consistent with the purposes of the
Performance Goals set for the given Performance Period and specified by the
Committee within the Applicable Period, unless in each case the Committee
decides otherwise within the Applicable Period; provided, that with respect to
the gains and charges referred to in sections (iii) through (vi), only gains or
charges that individually or as part of a series of related items exceed $10
million are excluded.   In all cases, Performance Goals are to be set in a
manner that will satisfy any applicable requirements under Treas. Reg. Sec.
1.162-27(e)(2) (as amended from time to time). Subject to any amendment to such
regulation, such requirements include requirements that achieving Performance
Goals be “substantially uncertain” at the time that they are established, that
Performance Goals be defined in such a

 

- 4 -



--------------------------------------------------------------------------------

     way that a third party with knowledge of the relevant facts could determine
whether and to what extent the
Goals have been met, and such a third party could determine the maximum amount
of the resulting Award
payable (subject to the Committee’s right to make Negative Discretion
Adjustments).    The Applicable Period with respect to any Performance Period
for an Award means a period beginning on or before the first day of the
Performance Period and ending no later than the earlier of (i) the 90th day of
the Performance Period or (ii) the date on which 25% of the Performance Period
has been completed.    Any action required under the Plan to be taken within the
Applicable Period may be taken at a later date only if the provisions of Section
162(m) or the regulations thereunder are modified, or are interpreted by the
Internal Revenue Service, to permit such later date. In such event, the
definition of the Applicable Period under this Plan will be deemed to be amended
accordingly. PAYMENT OF AWARDS    Subject to the limitations set forth in this
section, Awards determined under the Plan for a Performance Period will be paid
to Participants in cash no earlier than the January 1st and no later than the
March 15th of the calendar year following the end of the Performance Period to
which the Awards apply, unless deferred pursuant to the Plan. CERTIFICATION   
No Award will be paid unless and until the Committee, based on the Company’s
audited financial results for such Performance Period (as prepared and reviewed
by the Company’s independent public accountants) to the extent applicable, has
certified in the manner prescribed under applicable regulations the extent to
which the Performance Goals for the Performance Period have been attained and
has made and exercised its decisions regarding the extent of any Negative
Discretion Adjustment of Awards for Participants for the Performance Period.
DEFERRAL    All or any portion of the Award for any given Performance Period may
be deferred under the Danaher Corporation & Subsidiaries Amended and Restated
Executive Deferred Incentive Program. CONTINUED EMPLOYMENT    The Committee may
require that Participants for a Performance Period must still be employed as of
end of the Performance Period and/or as of the later date that the Awards for
the Performance Period are communicated to be eligible for an Award for the
Performance Period. Any such requirement must be established and announced
within the Applicable Period, and may be subject to such exceptions as the
Committee may specify within the Applicable Period.

 

- 5 -



--------------------------------------------------------------------------------

FORFEITURE OR PRORATION    Within the Applicable Period and subject to the
Committee certification required for payment of Awards, the Committee may adopt
such forfeiture, proration, or other rules as it deems appropriate, in its sole
and absolute discretion, regarding the impact on Awards of a Participant’s
death, Disability, or other events or situations determined by the Committee to
constitute an appropriate exception to attainment of any Performance Goal for
purposes of Treas. Reg. Sec. 1.162-27(e)(2) (as amended from time to time).    A
Participant shall be considered to have a Disability if the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or that has lasted or can be expected to last for a continuous period of
not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or that
has lasted or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Participant’s
employer. NEGATIVE DISCRETION ADJUSTMENTS    The Committee’s powers include the
power to make Negative Discretion Adjustments, which are adjustments that
eliminate or reduce (but not increase) an Award otherwise payable to a
Participant for a Performance Period. No Negative Discretion Adjustment may
cause an Award to fail to qualify as “performance based compensation” under
Section 162(m). OTHER PLANS    A Participant in this Plan may not also
participate in the Company’s general bonus plans during any Performance Period
if such participation would cause an Award under this Plan to fail to qualify as
“performance based” under Section 162(m).    Awards will not be treated as
compensation for purposes of any other compensation or benefit plan, program, or
arrangement of the Company or any subsidiary unless and except to the extent
that the Board or the Committee determines in writing.    Neither the adoption
of this Plan nor the submission of the Plan to the Company’s shareholders for
approval will be construed as limiting the power of the Board or the Committee
to adopt such other incentive arrangements as either may otherwise deem
appropriate. LEGAL COMPLIANCE    The Company will not make payments of Awards
until all applicable requirements imposed by Federal and state laws, rules, and
regulations, and by any applicable regulatory agencies, have been fully met. No
provision in the Plan or action taken under it authorizes any action that
Federal or state laws otherwise prohibit.

 

- 6 -



--------------------------------------------------------------------------------

   The Plan is intended to conform with all provisions of Section 162(m) and
Treas. Reg. § 1.162-27 to the extent necessary to allow the Company a Federal
income tax deduction for Awards as “qualified performance-based compensation.”
   Notwithstanding anything in the Plan to the contrary, the Committee must
administer the Plan, and Awards may be granted and paid, only in a manner that
conforms to such laws, rules, and regulations. To the extent permitted by
applicable law, the Plan will be treated as amended to the extent necessary to
conform to such laws, rules, and regulations.

TAX

WITHHOLDING

   The Company may make all appropriate provisions for the withholding of
Federal, state, and local taxes imposed with respect to Awards, which provisions
may vary with the time and manner of payment. NONTRANSFER OF RIGHTS    Except as
and to the extent the law requires, or as the Plan expressly provides, a
Participant’s rights under the Plan may not be assigned, pledged, or otherwise
transferred in any way, whether by operation of law or otherwise or through any
legal or equitable proceedings (including bankruptcy), by the Participant to any
person. BENEFICIARY DESIGNATIONS    Each Participant may designate in a written
form filed with the Committee (or another designated recipient) the person or
persons (the “Beneficiary” or “Beneficiaries”) to receive the amounts (if any)
payable under the Plan if the Participant dies before the Award payment date for
a Performance Period. A Beneficiary designation filed under this section will
not be considered a prohibited transfer of rights.    A Participant may change a
Beneficiary designation at any time without the Beneficiary’s consent (unless
otherwise required by law) by filing a new written Beneficiary designation with
the Committee. A Beneficiary designation will be effective only if the Company
is in receipt of the designation before the Participant’s death.    If no
effective Beneficiary designation is made, the beneficiary of any amounts due
will be the Participant’s estate.

 

- 7 -



--------------------------------------------------------------------------------

AMENDMENT OR TERMINATION

OF PLAN

   Subject to the limitations set forth in this section, the Board may amend,
suspend, or terminate the Plan at any time, without the consent of the
Participants or their Beneficiaries.    The Board or the Committee may make any
amendments necessary to comply with applicable regulatory requirements,
including Section 162(m) and regulations thereunder.    The Board must submit
any Plan amendment to the Company’s shareholders for their approval if and to
the extent such approval is required under Section 162(m). LIMITATIONS ON
LIABILITY    No member of the Committee and no other individual acting as a
director, officer, other employee or agent of the Company will be liable to any
Participant, former Participant, spouse, Beneficiary, or any other person or
entity for any claim, loss, liability, or expense incurred in connection with
the Plan. No member of the Committee will be liable for any action or
determination (including, but limited to, any decision not to act) made in good
faith with respect to the Plan or any Award under the Plan. If a Committee
member intended to qualify as an ‘outside director’ under Section 162(m) does
not in fact so qualify, the mere fact of such nonqualification will not
invalidate any award or other action made by the Committee under the Plan that
otherwise was validly made under the Plan. NO EMPLOYMENT CONTRACT    Nothing
contained in this Plan constitutes an employment contract between the Company
and the Participants. The Plan does not give any Participant any right to be
retained in the Company’s employ, nor does it enlarge or diminish the Company’s
right to end the Participant’s employment or other relationship with the
Company. APPLICABLE LAW    The laws of the State of Delaware (other than its
choice of law provisions) govern this Plan and its interpretation. DURATION OF
THE PLAN    The Plan will remain effective until terminated by the Board,
provided, however, that the continued effectiveness of the Plan will be subject
to the approval of the Company’s shareholders at such times and in such manner
as Section 162(m) may require. DISCLOSURE AND APPROVAL OF THE PLAN    The Plan
must be submitted to Company shareholders for their approval. The specific terms
of the Plan, including the class of employees eligible to be Participants, the
Performance Goals, and the terms of payment of Awards, must be disclosed to the
shareholders to the extent Section 162(m) requires. The shareholders must
approve the Plan by a separate vote after such disclosure. If the shareholders
do not approve the Plan, the Plan will be treated as void and of no effect.

 

- 8 -



--------------------------------------------------------------------------------

CODE SECTION 409A

REQUIREMENTS

   Notwithstanding anything to the contrary in this Plan, these provisions shall
apply to any payments and benefits otherwise payable to or provided to a
Participant under this Plan. For purposes of Code Section 409A, each “payment”
(as defined by Code Section 409A) made under this Plan shall be considered a
“separate payment.” In addition, for purposes of Code Section 409A, payments
shall be deemed exempt from the definition of deferred compensation under Code
Section 409A to the fullest extent possible under (i) the “short-term deferral”
exemption of Treasury Regulation § 1.409A-1(b)(4), and (ii) (with respect to
amounts paid as separation pay no later than the second calendar year following
the calendar year containing the Participant’s “separation from service” (as
defined for purposes of Code Section 409A)) the “two years/two-times” separation
pay exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby
incorporated by reference.    If the Participant is a “specified employee” as
defined in Code Section 409A (and as applied according to procedures of the
Company and its affiliates) as of his separation from service, to the extent any
payment under this Plan constitutes deferred compensation (after taking into
account any applicable exemptions from Code Section 409A), and to the extent
required by Code Section 409A, no payments due under this Plan may be made until
the earlier of: (i) the first day of the seventh month following the
Participant’s separation from service, or (ii) the Participant’s date of death;
provided, however, that any payments delayed during this six-month period shall
be paid in the aggregate in a lump sum, without interest, on the first day of
the seventh month following the Participant’s separation from service. If this
Plan fails to meet the requirements of Code Section 409A, neither the Company
nor any of its affiliates shall have any liability for any tax, penalty or
interest imposed on the Participant by Code Section 409A, and the Participant
shall have no recourse against the Company or any of its affiliates for payment
of any such tax, penalty or interest imposed by Code Section 409A. RECOUPMENT   
Any Award awarded under the Plan on or after March 15, 2009 is subject to the
terms of the Danaher Corporation Recoupment Policy in the form approved by the
Compensation Committee of Danaher’s Board of Directors as of the date of award
(a copy of the Recoupment Policy as it exists from time to time is available on
Danaher’s internal website).

 

- 9 -